Tilson, Judge:
In this suit against the United States the plaintiffs claim that the merchandise is entitled to a’ reduction of 20 percent- of the rates of duty or tax provided by law or to the benefit of such reduced rate as is specified in any treaty or trade agreement by virtue of treaty or trade agreement with the country of exportation, or section 350 (a) of the Tariff Act of 1930, as amended.
In his brief filed herein counsel for the plaintiffs set out his contention as follows:
It is here claimed that the merchandise at bar is entitled to a 20% reduction in duties in accordance with the allowance made by said trade agreement with Cuba published in T. D. 47232. Under this agreement and by virtue of the proclamation cited, the merchandise at bar from Cuba would be entitled to a 20% reduction from the duties specified in the Tariff Act of 1930 by virtue of the last paragraph of Article III of the trade agreement. The merchandise at bar is not covered by Schedule II of said trade agreement.
In section 350 (b) of an act dated June 12, 1934, amending the Tariff Act of 1930, the Congress specifically provided that:
Nothing in this section shall be construed to prevent the application, with respect to rates of duty established under this section pursuant to agreements with countries other than Cuba, of the provisions of the treaty of commercial reciprocity concluded between the United States and the Republic of Cuba on December *53611, 1902, or to preclude giving effect to an exclusive agreement with Cuba concluded under this section, modifying the existing preferential customs treatment, of any article the growth, produce, or manufacture of Cuba * * *.
In the above-quoted section the Congress has in plain and unambiguous language expressed not only a desire, but a determination, not only to continue the preferential treatment accorded to articles the growth, produce, or manufacture-of Cuba, under the treaty of commercial reciprocity concluded between the United States and the Republic of Cuba on December 11, 1902, but made certain-that when that treaty of commercial reciprocity was concluded or superseded by any other treaty, the same preferential treatment should be accorded to Cuba by the United States. This is nothing moré than a continuation of the intent of the Congress expressed in each act since the conclusion of the treaty of commercial reciprocity between the United States and the Republic of Cuba on December 11, 1902, to accord to Cuba exclusive preferential treatment with respect to the importation into the United States of any article the growth, produce or manufacture of Cuba.
We find nothing in said section 350, or the trade agreements referred to by counsel for the plaintiffs in their brief filed herein, in the light of the construction placed thereon by the courts, which would require or permit us to accept the construction contended for by counsel for the plaintiffs. All of the claims of the plaintiffs are, therefore, overruled. Judgment will be rendered accordingly.